Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 1 of 31 PageID #: 302


               Case Pending No. 44 Document 2 Filed 06/29/21 Page 1 of 5
                                                                                        FILED
                                                                                       IN CLERK'S OFFICE
                                                                                 U.S. DISTRICT COURT E.D.N.Y.

                     BEFORE THE UNITED STATES JUDICIAL PANEL*
                          ON MULTIDISTRICT LITIGATION
                                                                                       JUL O 6 2021       *1
                                                                          BROOKLYN OFFICE
   In re: GEICO DATA BREACH LITIGATION                          MDLNo. ---



                  MOTION TO TRANSFER AND CENTRALIZE RELATED
                 ACTIONS FOR CONSOLIDATION OR COORDINATION OF
                 PRETRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407

         Defendants/Movants, Government Employees Insurance Company, GEICO Indemnity

  Company,     GEICO      Casualty    Company     and    GEICO      General    Insurance    Company

  (collectively, "GEICO"), respectfully move for an order transferring and centralizing alJ currently

  filed related actions concerning the purported data breach incident that occurred on GEICO's

  website to the Eastern District of New York or, in the alternative, the District ofMaryland, or such

  other district the Panel may deem suitable, for consolidated or coordinated pretrial proceedings as

  a Multidistrict Litigation ("MDL") pursuant to 28 U.S.C. § 1407 and Rule 7.2(a) of the Rules of

  Procedure ofthe Judicial Panel on Multidistrict Litigation.

          GEICO states the following in support ofthis MDL application:

          I.     To date, five proposed national class actions have been brought on behalf of persons

  who allege that they were impacted by fraudsters' unauthorized access to GEICO's online sales

  system between January 21, 2021 and March 1, 2021 (the "Incident").

          2.     The Incident occurred when fraudsters used personal information, obtained from

  other sources, to impersonate individuals on GEICO's online sales system in an apparent effort to

   obtain the impersonated individuals' driver's license numbers ("DLN"). The fraudsters' use of

  the personal information already in their possession to exploit GEICO's online sales application

  may have resulted in unauthorized access to DLN information of individuals who were not GEICO
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 2 of 31 PageID #: 303


                  Case Pending No. 44 Document 2 Filed 06/29/21 Page 2 of 5



  customers, as well as some present and former customers of GEICO. 1 Approximately 85% of

  individuals believed to be potentially impacted are in New York.

         3.        As set forth in the Schedule ofRelated Actions submitted with GEICO's supporting

  memorandum of law, three of the proposed national class actions are pending in the Eastern

  District of New York, one action is pending in the Southern District of California, and one action

  is pending in the District of Maryland, Southern Division (the "Related Actions"). GEICO

  anticipates that additional actions may be filed as individual and proposed class actions concerning

  the Incident.

         4.        Transfer and centralization of the Related Actions will further the goals of

  28 U.S.C. § 1407 by conserving judicial and party resources, reducing costs, and preventing

  inconsistent pretrial rulings. In addition, centralization will further the goal of ensuring the just

  and efficient conduct ofthese actions.

         5.        The Related Actions are all in the same or substantially similar procedural posture.

  The three actions filed and pending in the Eastern District of New York have been designated as

  related actions and assigned to the Honorable Kiyo A. Matsumoto (the "New York Actions").

  Plaintiffs in Mirvis, Butler and Forelich v. Berkshire Hathaway, Inc. and Government Employees

  Insurance Company (a/k/a GEICO), No. 21-CV-02210 (KAM)(RLM) (Eastern District of New

  York) and Brody v. Berkshire Hathaway Inc and Government Employees Insurance Company, No.

  21-CV- 02481 were permitted to voluntarily dismiss the claims that they initially asserted against

  Berkshire Hathaway Inc. ("BHI'') in their respective complaints. BHI was similarly voluntarily




  1
    See Lee Mathews, Hackers Stole Customers' License Numbers From Geico In Months-Long
  Breach,       FORBES          (Apr.       20,     2021,         11 :57     A.M.       EDT),
  https://www.forbes.com/sites/leemathews/2021/04/20/hackers-stole-customers-license-numbers­
  from-geico-in-months-long-breach/?sh= l 46576a68658 (last visited May 6, 2021).


                                                    2
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 3 of 31 PageID #: 304


               Case Pending No. 44 Document 2 Filed 06/29/21 Page 3 of 5



  dismissed from the Maryland action, and was not a named party in the other Related Actions.

  Accordingly, BHI is no longer a party in any of the Related Actions.

          6.     Consistent with local practice and Judge Matsumoto's individual rules, on

  June 11, 2021, GEICO filed individual letters in each of the New York Actions to address

  GEICO's request for a stay of each action pending determination of this MDL application. Judge

  Matsumoto ordered that the parties respond to GEICO's stay request in advance of a pre-motion

  conference on June 24, 2021. In response, plaintiffs' counsel in each New York Action expressed

  support for coordination of the Related Actions and consented to the stay of the New York Actions

  pending the determination of this MDL application.

          7.     At the Court's June 24, 2021 pre-motion conference, the unsuccessful efforts by

  plaintiffs' counsel to seek unanimity to informally coordinate the Related Actions were discussed.

  As a result, plaintiffs' counsel in the three New York Actions infonned the Court that they support

  the transfer and centralization sought in this application. The Court therefore granted the stay of

  the New York Actions, on consent, and directed GEICO to file this application no later than July

  6, 2021, which it has now done.

          8.     The Court entered a Docket Text Order following the conference confirming these

  rulings and the New York Actions are therefore stayed pending this application.            GEICO

  anticipates similarly seeking a stay of the Maryland and California Related Actions, pending

  hearing and determination of this application.

         9.      No responsive pleadings or dispositive motions have been filed and no discovery

  has been conducted in any of the Related Actions. Centralization will therefore allow a single

  judge to efficiently resolve common legal and factual issues and streamline both merits and class

  certification discovery.




                                                   3
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 4 of 31 PageID #: 305


                 Case Pending No. 44 Document 2 Filed 06/29/21 Page 4 of 5



           10.        Given the nationwide scope of the Related Actions and that there are thousands of

   potentially impacted individuals across the country, as well as the reality that electronic discovery

   is equally accessible regardless of forum, each of the districts in which actions are pending are

   suitable transferee districts. However, transfer to the Eastern District of New York would allow

   the Panel to transfer the actions to the District where the majority of the cases are currently pending

   (before the same Judge). Moreover, the vast majority of those individuals believed to be

   potentiaily impacted by the Incident are in New York.

           11.        Alternatively, the District of Maryland is consistent with the location of GEICO' s

   principal place of business and will therefore provide a convenient forum for potential witnesses

   with knowledge relating to the purported Incident, including GEICO's data practices, investigation

   and response to the Incident. Moreover, currently favorable docket conditions exist in either of

   these Districts.

           12.        This motion is further based on the Memorandum of Law, Schedule of Actions and

   Dockets and Complaints, which are being filed in support of this motion.

           WHEREFORE, Defendants/Movants respectfully request that the Panel order that the

   Related Actions, as well as any case that may be subsequently filed asserting related or similar

   c1aims, be transferred to the Eastern District of New York or the District of Maryland, or any other

   district the Panel may deem best equipped to preside over this matter, for consolidated or

   coordinated pretrial proceedings.




                                                       4
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 5 of 31 PageID #: 306


             Case Pending No. 44 Document 2 Filed 06/29/21 Page 5 of 5




   Dated: June 29, 2021                  Respectfully submitted,


                                         Is/ John P. Marino
                                         John P. Marino
                                         Kristen L. Wenger
                                         Smith, Gambrell & Russell, LLP
                                         50 N. Laura Street, Suite 2600
                                         Jacksonville, FL 32202
                                         (904) 598-6100 (telephone)
                                         (904) 598-6200 (facsimile)
                                         j marino@sgrlaw.com
                                         kwenger@sgrlaw.com

                                         Shari Lewis
                                         Rivkin Radler LLP
                                         926 RXR Plaza
                                         Uniondale, New York 11550
                                         (516) 357-3000 (telephone)
                                         (516) 357-3333 (facsimile)
                                         shari. lewis@rivkin.com

                                         Attorneys for Government Employees
                                         Insurance Company, GEICO Indemnity
                                         Company, GEICO Casualty Company and
                                         GEICO General Insurance Company




                                        5
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 6 of 31 PageID #: 307


                Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 1 of 15




                         BEFORE THE UNITED STATES JUDICIAL PANEL
                              ON MULTIDISTRICT LITIGATION


   In re: GEICO DATA BREACH LITIGATION                            MDL No. ---




                  MEMORANDUM IN SUPPORT OF DEFENDANTS/MOVANTS'
                    MOTION TO TRANSFER AND CENTRALIZE RELATED
                   ACTIONS FOR CONSOLIDATION AND COORDINATION
                 OF PRETRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407

             Pursuant to 28 U.S.C. § 1407 and the Rules of Procedure of the Judicial Panel on

   Multidistrict Litigation, Defendants/Movants Government Employees Insurance Company,

   GEICO Indemnity Company, GEICO Casualty Company and GEICO General Insurance

   Company (collectively "GEICO"), respectfully submit this Memorandum in Support of their

   Motion for Transfer and Centralization of the five related proposed national class actions (the

   "Related Actions") 1 to the Eastern District of New York.

                                             BACKGROUND

             GEICO announced a data security incident in April of 2021 (the "Incident").           The

  Incident occurred between January 21, 2021 and March 1, 2021. The Incident occurred when

   fraudsters, using personal information obtained from other sources, exploited GEICO's online

   sales system by impersonating individuals in an apparent effort to gain unauthorized access to

   the impersonated individuals' driver's license numbers ("DLN").

             The Incident involved unauthorized access to GEICO's online sales systems that may

   have affected the DLNs of individuals including non-customers, and some present and former




   1
       See Attachment 2, Schedule of Related Actions, for a listing of the five Related Actions.
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 7 of 31 PageID #: 308


             Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 2 of 15



  customers of GEICO.2 Approximately 85% of those individuals believed to be potential1y

  impacted are in New York.

         As of the date of this filing, at least five related proposed national class actions have been

  filed against GEICO in three separate federal district courts.3 The Related Actions name GEICO

  entities as defendants as indicated in the Schedule of Related Actions annexed as Attachment 2.

  Some of the Related Actions named additional Defendant Berkshire Hathaway, Inc. ("BHI"), but

  the claims that were asserted against BHI have been voluntarily dismissed.4 As a result, the

  GEICO entities are the sole defendants named in the Related Actions.

         Each of the Related Actions purport to assert claims on behalf of individuals residing in

  the United States whose personal information was allegedly compromised or stolen in the

  Incident. Plaintiffs allege that GEICO failed to safeguard their personal information, specifical1y

  their DLN, from unauthorized access, in violation of consumer protection statutes, contracts, and

  common law duties.

         In each of the Related Actions, Plaintiffs allege that Defendants have disregarded

  Plaintiffs' and proposed class members' rights by intentionally, wiIIfully, and recklessly failing

  to take adequate and reasonable measures to ensure its data systems were protected, failing to



  2
    See Lee Mathews, Hackers Stole Customers' License Numbers From Geico In Months-Long
  Breach,       FORBES          (Apr.      20,      2021,       11 :57      A.M.        EDT),
  https://www.forbes.com/sites/Ieemathews/2021/04/20/hackers-stole-customers-license-numbers­
  from-geico-in-months-Iong-breach/?sh=l46576a68658 (last visited May 6, 2021).
  3
    A copy of the Complaint and the docket, as of the date of the filing of this motion, for each of
  the Related Actions are attached. See Attachment 4, Docket and Complaint, dated April 21,
  2021, for Mirvis; Attachment 5, Docket and Complaint, dated May 4, 2021, for Brody;
  Attachment 6, Docket and Complaint, dated May 6, 2021, for Viscardi; Attachment 7, Docket
  and Complaint, dated April 23, 2021, for Vennerholm; and Attachment 8, Docket and Complaint,
  dated May 11, 2021, for Connelly.
  4
    The claims against BHI were voluntarily dismissed, without prejudice, on May 29, 2021 in
  Mirvis; on June 8, 2021 in Brody; and on June 21, 2021 in Connelly.



                                                      2
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 8 of 31 PageID #: 309
              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 3 of 15



   take available steps to prevent and stop the Incident from ever happening, and failing to timely

   disclose to those affected the fact that Defendants did not have adequate computer systems and

   security practices in place, or that notification of the Incident occurred in a timely manner.

   GEICO denies the material allegations of the claims.

           The Related Actions are all proposed national class actions. All of the Related Actions

   allege substantively similar proposed national classes of individuals that may have been

   impacted by the Incident. 5

                                                 ARGUMENT

          The Related Actions all name one or more of the moving GEICO entities as defendants.

   There is also substantial overlap between the alleged causes of action. Each of the Related

   Actions alleges at least one of the following claims, among others: negligence, breach of express

   contract, and breach of implied contract. And even as to those alleged causes of action arising

   under New York or California law, the allegations as to GEICO's alleged conduct as a basis of

   liability are the same. Each action also prays for similar relief including damages, declaratory

   and injunctive relief, and attorneys' fees.

          The Related Actions involve common issues of fact, that are alleged to be sufficiently

   numerous and complex, so that centralization will promote the convenience of the parties and


   5 See Mirvis, ECF No. 1 ,i 4l("The Nationwide Class is defined as follows: All individuals
   residing in the United States whose PII was compromised in the date breach initially disclosed
   by GEICO on or about April 9, 2020 [sic]); Vennerrholm, ECF No. I, ,i 42 ("Nationwide Class:
   AH individuals residing in the United States whose personal or financial information was
   accessed, compromised or stolen in the Data Breach."; Connelly ECF No.I ,I 55 ("All individuals
   residing in the United States whose PII was compromised as a result of the Data Disclosure
   initially disclosed by GEICO on or about April 9, 2020 [sic]); Viscardi ECF No.I ,I 59
   ("Nationwide Class: All residents of the United States whose personally identifiable information
   was compromised in the GCIO Data Breach occurring in or around November 24, 2020 - March
   I, 2021 "); Brody ECF No. I ,i 88. ("The Nationwide Class is defined as follows: All individuals
   residing in the United States whose PII was compromised in the Data Breach initially disclosed
   by GEICO in or about April 2021.).



                                                     3
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 9 of 31 PageID #: 310
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 10 of 31 PageID #: 311


              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 4 of 15



   witnesses and the just and efficient conduct of the litigation. See 28 U.S.C. § 1407. Transfer and

   centralization will further mitigate the possibility of inconsistent rulings, including rulings

   regarding class certification, and will promote judicial economy by providing a single forum to

   which possible future tag-along actions can be transferred.

          Additionally, Plaintiffs in Brody, Viscardi and Mirvis have indicated their consent and

   approval for MDL transfer and centralization of the Related Actions to the Eastern District of

   New York. They have further advised that Plaintiffs' counsel in the Related Actions have

   consulted with each other, but are unable to reach a consensus as to an acceptable method to

   achieve coordinated handling of the Related Actions, making MDL transfer and centralization

   the only practical means to achieve the benefits of consolidation.           Accordingly, GEICO

   respectfully requests transfer to the Eastern District of New York, the most favorable district for

   centralization.

   A.     THE RELATED ACTIONS AND ANY TAG-ALONG ACTIONS ARE
          APPROPRIATE FOR TRANSFER AND CENTRALIZATION PURSUANT TO
          28 U.S.C. § 1407(a)
          Transfer and centralization is permitted if civil actions pending in different districts

   "involv[e] one or more common questions of fact" and this Panel determines that transfer will

   further "the convenience of parties and witnesses and will promote the just and efficient conduct

   of such actions." 28 U.S.C. § 1407(a). "The objective of transfer is to eliminate duplication in

   discovery, avoid conflicting rulings and schedules, reduce litigation cost, and save the time and

   effort of the parties, the attorneys, the witnesses, and the courts." Manual for Complex Litigation,

   § 20.131 (4th ed. 2004). Transfer and centralization for pretrial proceedings would achieve those

   objectives in this Jitigation, and therefore are appropriate.




                                                        4
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 11 of 31 PageID #: 312


             Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 5 of 15



          1. The Actions Involve Common, Numerous, and Complex Questions of Fact

          The Related Actions involve overlapping factual issues in dispute, overlapping class

   definitions (thus involving a risk of conflicting rulings), and common defendants, GEICO. The

   Related Actions are based upon identical alleged facts concerning identical alleged conduct by

   GEICO.

          The proposed factual questions common to the Related Actions are numerous and

   complex, including:

      •   Whether GEICO took reasonable steps and measures to safeguard Plaintiffs' and/or
          proposed class members' DLN;

      •   Whether GEICO violated common and statutory law by allegedly failing to implement
          reasonable security procedures and practices;

      •   Whether GEICO violated common and statutory law by allegedly failing to promptly
          notify Plaintiffs and/or proposed class members that their DLN had been compromised;

      •   Whether GEICO breached various alleged express and implied contracts with Plaintiffs
          and/or proposed class members;

      •   Whether Plaintiffs are entitled to a judgment declaring that alleged practices are
          unlawful;

      •   Whether GEICO is liable for damages, and the proper measure of such damages;

      •   Whether GEICO owed a duty of care to Plaintiffs and/or proposed class members with
          respect to the security of their DLN;

      •   Whether Plaintiffs and proposed class members are entitled to civil penalties, punitive
          damages, and/or injunctive relief.

      •   Whether Plaintiffs and/or proposed class members have standing to assert the alleged
          claims; and

      •   Whether the alleged claims are proper for class treatment.




                                                     5
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 12 of 31 PageID #: 313


              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 6 of 15




           Each of the Related Actions concern the same Incident and the same alleged conduct. Each

   Related Action further arises from substantially the same events, and involves substantially similar

   proposed classes. See In re 21st Century Oncology Customer Data Sec. Breach Litig., 214 F.

   Supp. 3d 1357, 1358 (J.P.M.L. 2016) (citing In re: Auto Body Shop Antitrust Litig., 37 F.Supp.3d

   1388, 1390 (J.P.M.L.2014)) (holding that "[s]ection 1407 does not require a complete identity of

   factual issues or parties as a prerequisite to transfer, and "the presence of ... differing legal

   theories is not significant where, as here, the actions still arise from a common factual core.").

          The allegations in the Related Actions further involve common factual questions arising

   from hackers, using personal information obtained from other sources to impersonate individuals

   on GEICO's online sales system, gaining unauthorized access to DLN's. See In re Marriott Int'/,

   Inc., Customer Data Sec. Breach Litig., 363 F. Supp. 3d 1372, 1374 (J.P.M.L. 2019) ("The

   factual overlap among these actions is substantial, as they all arise from the same data breach,

   and they all allege that Marriott failed to put in to place reasonable data protections."); In re

   Sonic Corp. Customer Data Sec. Breach Litig., 276 F. Supp. 3d 1382, 1383 (J.P.M.L. 2017).

   ("The factual overlap among these actions is substantial, as they all arise from the same data

   breach, and all allege that Sonic failed to put in place reasonable data protections. All actions

   allege similar claims, including for negligence."); In re 21st Century Oncology Customer Data

   Sec. Breach Litig., 214 F. Supp. 3d 1357, 1358 (J.P.M.L. 2016) ("Here, all actions stem from the

   same data breach, and we are persuaded that discovery concerning the breach, how and when it

   was identified, what security measures 21st Century had in place for securing patient data, and

   what steps it took after discovery of the breach will be common among the Florida and

   California actions and is likely to be complex and time-consuming.").




                                                       6
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 13 of 31 PageID #: 314

               Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 7 of 15




           The Related Actions will require complex discovery (most likely involving expert

    testimony) to determine the scope of the Incident and whether GEICO took reasonable measures

    to ensure their online systems were protected. The Related Actions will similarly require complex

    discovery as to whether GEICO should have taken additional steps to prevent and stop the

    Incident from ever happening, and whether GEICO disclosed the Incident to those affected in a

    timely manner. See In re Yahoo! Inc. Customer Data Sec. Breach Litig:., 223 F. Supp. 3d 1353,

    1354 (J .P.M.L. 20 I 6) (granting a MDL application and holding that "[c]ommon factual questions

    are presented with respect to Yahoo's practices in safeguarding its users' personal information,

    the investigation into the breach, the alleged delay in disclosing the breach, and the nature of the

    alleged damages. Centralization will eliminate duplicative discovery; prevent inconsistent

    pretrial rulings, including with respect to class certification; and conserve the resources of the

    parties, their counsel, and the judiciary.").

           The underlying factual similarities, questions in dispute, and likely required discovery in

    the Related Actions make transfer and centralization appropriate.

           2. MDL Transfer and Centralization Will Further the Convenience of the Parties
              and the Witnesses and Will Promote the Just and Efficient Conduct of the
              Related Actions

           Resolution of these common issues in a single forum would further the convenience of all

    parties and witnesses. See 28 U.S.C. § 1407(a). Because the Related Actions involve similar

    allegations and factual questions, the plaintiffs in the Related Actions will require depositions of

    the same persons and discovery of the same documents. Defendants will likely raise the same

    discovery objections and seek the same protective orders or privileges in each case. Absent

    centralization and transfer, all parties will be subjected to duplicative discovery and witnesses

    will face multiple, redundant depositions. See In re: Lumber Liquidators Chinese-Manufactured



                                                       7
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 14 of 31 PageID #: 315


              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 8 of 15



   Flooring Products Mktg., Sales Practices and Products Liability Litig., 109 F. Supp. 3d 1382,

   1383 (J.P.M.L.2015) ("Centralization will eliminate duplicative discovery ...."); In re Uranium

   Indus. Antitrust Litig., 458 F. Supp.1223, 1230 (J.P.M.L.1978) ("[Plaintiffs] will have to depose

   many of the same witnesses, examine many of the same documents, and make many similar

   pretrial motions in order to prove their . . . allegations. The benefits of having a single judge

   supervise this pretrial activity are obvious."); In re Sonic Corp. Customer Data Sec. Breach

   Litig., 276 F. Supp. 3d 1382, 1383 (J.P.M.L. 2017) ("Centralization will eliminate duplicative

   discovery; prevent inconsistent pretrial rulings on class certification and other issues; and

   conserve the resources of the parties, their counsel, and the judiciary.").

          Centralization will mitigate these problems by enabling a single judge to manage

   discovery and the parties to coordinate their efforts. This will reduce litigation costs and

   minimize inconvenience to the parties and witnesses, to the benefit of litigants, third parties, and

   the courts. See In re Enfamil Lipil Mktg. and Sales Practices Litig., 764 F. Supp.2d 1356, 1357

   (J.P.M.L. 2011) ("Centralizing the actions will allow for the efficient resolution of common

   issues and prevent unnecessary or duplicative pretrial burdens from being placed on the common

   parties and witnesses."); In re: Lumber Liquidators Chinese-Manufactured Flooring Products

   Mktg., Sales Practices and Products Liability Litig.,· 109 F. Supp. 3d at 1383 ("Centralization

   will ... conserve the resources of the parties, their counsel and the judiciary.").

          Additionally, many of the same pretrial disputes are likely to arise m each action.

   Likewise, due to the similar causes of action in each complaint, Defendants will likely assert the

   same defenses, as well as file motions to dismiss and/or summary judgment motions on the same

   claims based on the same arguments in each action. Centralization is therefore necessary to

   prevent inconsistent pretrial rulings on many central issues, which would present significant




                                                        8
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 15 of 31 PageID #: 316
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 16 of 31 PageID #: 317


                Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 9 of 15



   problems due to the substantial consistency in factual and legal allegations among all Related

   Actions. See In re: Lumber Liquidators Chinese-Manufactured Flooring Products Mktg., Sales

   Practices and Products Liability Litig., 109 F. Supp. 3d at 1383 ("Centralization will ... avoid

   inconsistent pretrial rulings (including on issues of class certification and Daubert motion

        . ) . . . . ").
   practice

            In addition, the pending Related Actions plus any tag-along cases that may be filed are

   sufficiently numerous (five) and geographically diverse (in three districts). The Related Actions

   span from the Southern District of California to the Eastern District of New York and the District

   of Maryland.

            Moreover, Plaintiffs in the Related Actions are separately represented by 17 attorneys

   across eight different law firms.Plaintiffs in Connelly, Brody, Viscardi and Mirvis have indicated

   their consent and approval for MDL transfer. Plaintiffs in Brody, Viscardi and Mirvis agree with

   GEICO that centralization of the Related Actions in the Eastern District of New York, where

   those actions were initiated and where the majority of potentially impacted persons are located,

   is appropriate. Centralization of the Related Actions will therefore promote the just and efficient

   conduct of the cases.

            By eliminating the risk of duplicative discovery and the corresponding risk of repetitive

   and inconsistent pretrial rulings, centralization will foster judicial economy and fairness. It will

   permit the Related Actions to be effectively and efficiently managed while conserving the

   resources of the parties, attorneys, and judicial system.

   B.       THE EASTERN DISTRICT OF NEW YORK IS THE SUPERIOR AND
            OPTIMAL TRANSFERREE FORUM

            GEICO respectfully submits that the Eastern District of New York is the superior forum

   for the centralized action. In choosing an appropriate forum, this Panel considers: (I) where the




                                                       9
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 17 of 31 PageID #: 318



             Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 10 of 15



   largest number of cases are pending; (2) where discovery has occurred; (3) where cases have

   progressed furthest; (4) the site of the occurrence of the common facts; (5) where the cost and

   inconvenience will be minimized; and (6) the experience, skill, and caseloads of available judges.

   Manual for Complex Litigation, § 20.132 (4th ed. 2004).

          In light of these criteria and as further discussed below, the Eastern District of New York

   is the most appropriate forum for the transfer and centralization of the Related Actions. The first,

   third, fourth, fifth and sixth factors weigh heavily in favor of the Eastern District of New York.

   This preferred jurisdiction further has a judiciary well experienced with multidistrict litigation.

   Judge Matsumoto, who is currently the judge assigned to three of the five pending Related

   Actions, would be an excellent choice to preside over this litigation as a consolidated multi­

   district proceeding.

          Considering the six factors in order, as stated above, the first factor weighs heavily in

   favor of the Eastern District of New York. Three of the five Related Actions are pending in this

   forum.6 Moreover, the first-filed case-Mirvis-is pending in the Eastern District of New York.

   The other two proposed class actions pending in the Eastern District are also pending before




   6  See In re Med. Informatics Eng'g, Inc., Customer Data Sec. Breach Litig., 148 F. Supp. 3d
   1381, 1382 (J.P.M.L. 2015) ("We conclude that the Northern District of Indiana is the
   appropriate transferee district for this litigation. The majority of the actions are pending in that
   district, and numerous plaintiffs support centralization there. The center of gravity of this
   litigation is located in the Northern District oflndiana, ...where many of the healthcare providers
   (and individuals) affected by the data breach are located."); In re: Sci. Applications Int'/ Corp.
   {SAIC) Backup Tape Data Theft Litig., 870 F. Supp. 2d 1380, 1381 (J.P.M.L. 2012) (We
   conclude that the District of District of Columbia is an appropriate transferee district for pretrial
   proceedings in this litigation. Five of the eight actions, including the first-filed action, are
   pending in that district." At bar, not only were the vast majority of potentially impacted
   individuals located in New York, but insurers like the GEICO entities that are defendants in the
   Related Actions are regulated by New York's Department of Financial Services.



                                                       10
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 18 of 31 PageID #: 319
              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 11 of 15



    Judge Matsumoto. Only one case is pending in the District of Maryland7 and the last remaining

    case is pending in the Southern District of California.

           The second factor is not relevant here because each of the cases are in their early stages,

    no discovery has occurred, no dispositive motions are currently pending, and no action has

    progressed materially further than any of the other actions with respect to discovery.

           The third factor also favors the Eastern District of New York. The Mirvis, Brody, and

    Viscardi actions, pending in the Eastern District ofNew York, are the only cases where litigation

    activity has occurred. Judge Matsumoto conducted an initial conference in Mirvis, and BHI was

    subsequently voluntarily dismissed in Mirvis on May 30, 2021 and in Brody on June 8, 2021.

           Thereafter, consistent with local practice and Judge Matsumoto's individual rules, on

    June 11, 2021, GEICO filed individual letters in each of theNew York Actions to request a stay

    of each action pending determination of this MDL application. Judge Matsumoto ordered that

    plaintiffs respond to GEICO's stay request in advance of a pre-motion conference on

    June 24, 2021. In response, plaintiffs' counsel in each New York Action expressed support for

    coordination of the Related Actions and consented to the stay of the New York Actions pending

    determination of this MDL application.

           At the Court's June 24, 2021 pre-motion conference, the unsuccessful efforts by

    plaintiffs' counsel to seek unanimity to informally coordinate all of the Related Actions were

    discussed. As a result of their lack of success, plaintiffs' counsel in the three New York Actions

    confirmed that they support the transfer and centralization sought in this application. Judge




    7
      GEICO alternatively seeks to have the Related Cases consolidated and transferred to the
    District of Maryland, which encompasses the location of GEICO's principal place of business
    and will therefore provide an alternative convenient forum for potential witnesses with
    knowledge of the Incident.



                                                        11
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 19 of 31 PageID #: 320
              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 12 of 15



    Matsumoto therefore granted the stay of the New York Actions, on consent, and directed GEICO

    to file this application no later than July 6, 2021, which it has now done.

           At the same time, Judge Matsumoto inquired about the projected course of the class

    action litigation and next steps, including the potential timeline for determination of this

    application by the Panel, the plaintiffs' proposed motion for appointment of interim class

    counsel, and filing of an amended consolidated class complaint and GEICO's anticipated

    response to the amended pleading. Conversely, at this time, no substantive activity has occurred

    in the Maryland and California actions, other than GEICO's stipulated extension to respond to

    the Complaint in the California action. GEICO anticipates similarly seeking a stay in those

    actions pending determination of this application.

           The fourth factor also weighs heavily in favor of the Eastern District of New York. The

    great majority of the individuals potentially impacted by the Incident are located in New York.

    As set forth above, approximately 85% of those individuals that were potentially impacted are in

    New York.

           For similar reasons, the fifth factor also weighs heavily in favor of the Eastern District of

    New York. Given that three of the Related Actions were filed by individuals alleged to be

    residents of New York, the proposed class representatives and many of Plaintiffs potential

    witnesses are presumed to be located in or near the New York area. Thus, fact discovery relating

    to common questions and issues arising from the Incident will therefore likely predominately

    occur in New York.

           As to the sixth factor, the MDL docket in the Eastern District of New York combines a

    relative lack of congestion with judges well experienced in managing multidistrict litigation.

    Specifically, Judge Matsumoto, who currently presides over all of the pending Eastern District of




                                                         12
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 20 of 31 PageID #: 321
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 21 of 31 PageID #: 322

              Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 13 of 15



    New York cases, would be well suited to preside over this litigation and has the capacity to

    handle these cases. Judge Matsumoto expressed her availability and willingness to preside over

    the three Related Actions pending in the Eastern District when she encouraged one of the

    matters, that had not been originally assigned to her, to be transferred to her as a related matter.

    Her apparent interest in continued management of these cases was likewise demonstrated by her

    questions during the June 24, 202 I conference regarding the timeline and progression of the

    Related Actions after this application is decided.

           When considered together, these factors heavily support transfer and centralization in the

    Eastern District of New York.

                                             CONCLUSION

           For the foregoing reasons, GEICO respectfully requests that the Related Actions, and any

    subsequent tag-along cases involving similar claims, all be transferred to the United States

    District Court for the Eastern District of New York for consolidated or coordinated pretrial

    proceedings before the Honorable Kiyo A. Matsumoto pursuant to 28 U.S.C. § 1407. GEICO

    alternatively seeks to have the Related Actions consolidated and transferred to the District of

    Maryland, which encompasses the location of GEICO's principal place of business and will

    therefore provide an alternative convenient forum for potential witnesses with knowledge of

    the Incident.




                                                         13
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 22 of 31 PageID #: 323
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 23 of 31 PageID #: 324
            Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 14 of 15




    Dated: June 29, 2021                  Respectfully submitted,

                                          Isl John P. Marino
                                          John P. Marino
                                          Kristen L. Wenger
                                          Smith, Gambrell & Russell, LLP
                                          50 N. Laura Street, Suite 2600
                                          Jacksonville, FL 32202
                                          (904) 598-6104 (telephone)
                                          (904) 598-6200 (facsimile)
                                          jmarino@sgrlaw.com
                                          kwenger@sgrlaw.com

                                          Shari Lewis
                                          Rivkin Radler LLP
                                          926 RXR Plaza
                                          Uniondale, New York 11550
                                          (516) 357-3000 (telephone)
                                          (516) 357-3333 (facsimile)
                                          shari.lewis@rivkin.com

                                          Attorneys for Government Employees Insurance
                                          Company, GEICO Indemnity Company, GEICO
                                          Casualty Company and GEICO General
                                          Insurance Company




                                            14
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 24 of 31 PageID #: 325


             Case Pending No. 44 Document 2-1 Filed 06/29/21 Page 15 of 15



                                     CERTIFICATE OF SERVICE
   I hereby certify the following:
   I am an attorney with law firm Smith, Gambrell & Russell, LLP, 50 N. Laura Street, Suite 2600
   Jacksonville, FL 32202, counsel of record for Movants/Defendants.
   On June 29, in compliance with Rule 4.1 (a) of the Rules of Procedure for the United States
   Judicial Panel on Multidistrict Litigation, I caused to be served via electronic mail a true and
   correct copy of the foregoing Motion for Transfer and Supporting Memorandum of Law on the
   parties and their counsel identified on the Proof of Service annexed as Attachment 3.
   I further certify that a true and correct copy of the foregoing Motion for Transfer and Supporting
   Memorandum of Law is further being provided to the United States District Courts presiding
   over each of the cases identified on the Schedule of Actions via electronic filing.
   I declare under penalty of perjury that the foregoing is true and correct.

   Dated: June 29, 2021                               Respectfully submitted,
          Jacksonville, FL

                                                     Isl John P. Marino
                                                     John P. Marino
                                                     Kristen Wenger
                                                     Smith, Garn brell & Russell, LLP
                                                     50 N. Laura Street, Suite 2600
                                                     Jacksonville, FL 32202
                                                     (904) 598-6104 (telephone)
                                                     (904) 598-6200 (facsimile)
                                                     jmarino@sgrlaw.com
                                                     kwenger@sgrlaw.com

                                                     Shari Lewis
                                                     Rivkin Radler LLP
                                                     926 RXR Plaza
                                                     Uniondale, New York 11550
                                                     (516) 357-3000 (telephone)
                                                     (516) 357-3333 (facsimile)
                                                     shari.lewis@rivkin.com

                                                     Attorneys for Government Employees Insurance
                                                     Company, GEICO Indemnity Company, GEICO
                                                     Casualty Company and GEICO General
                                                     Insurance Company




                                                        15
     Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 25 of 31 PageID #: 326
                     Case Pending No. 44 Document 2-2 Filed 06/29/21 Page 1 of 1



                                BEFORE THE UNITED STATES JUDICIAL PANEL
                                     ON MUL TIDISTRICT LITIGATION

          In re: GEICO DATA BREACH LITIGATION                        MDL No. ___



                                               Schedule of Actions

                Plaintiffs                   Defendants                  District         Civil         Judge
                                                                                        Action No.
1.     Michael Viscardi,             Government Employees            United States      2:21-CV-     The
       individually and on behalf    Insurance Company dba           District Court     2540         Honorable
       of all others similarly       GEICO, GEICO Casualty           Eastern District                Kiyo A.
       situated                      Company, and GEICO              ofNewYork                       Matsumoto
                                     General Insurance Company
2.     Raquel Brody, individually    Berkshire Hathaway, Inc. and    United States      1:21-CV-     The
       and on behalf of all others   Government Employees            District Court     2481         Honorable
       similarly situated            Insurance Company               Eastern District                Kiyo A.
                                                                     ofNew York                      Matsumoto
3.     Alexander Mirvis, Betty       Berkshire Hathaway, Inc. and    United States      1:21-CV-     The
       Butler, and Lainie            Government Employee             District Court     2210         Honorable
       Froehlich, individually and   Insurance Company (GEICO)       Eastern District                Kiyo A.
       on behalf of others                                           ofNew York                      Matsumoto
       similarly situated


4.     Mark Edward Vennerholm        GEICO Casualty Company,         United States      3:21-CV-     The
       II, Reanna Ann                GEICO Indemnity Company,        District Court     806          Honorable
       Vennerholm, individually      GEICO General Insurance         Southern                        Gonzalo P.
       and on behalf of a class      Company, Government             District of                     Curiel
       similarly situated            Employees Insurance             California
       individuals                   Company
5.     Ryan Connelly, Belen          Berkshire Hathaway, Inc. and    United States      8:21-CV-     The
       Perez, individually and on    Government Employee             District Court,    1152         Honorable
       behalf of others similarly    Insurance Company (GEICO),      District of                     Theodore D.
       situated                      GEICO Casualty Company,         Maryland                        Chuang
                                     GEICO Indemnity Company,        Southern
                                     GEICO General Insurance         Division
                                     Company
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 26 of 31 PageID #: 327
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 27 of 31 PageID #: 328


               Case Pending No. 44 Document 2-3 Filed 06/29/21 Page 1 of 5




                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


     In re: GEICO DATA BREACH LITIGATION                        MDL No. ___



                                        PROOF OF SERVICE


           In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

   Pane] on Multidistrict Litigation, I hereby certify that copies of the foregoing Motion to Transfer

   and Centralize Related Actions for Consolidation or Coordination of Pretrial Proceedings Pursuant

   to 28. U.S.C. § 1407 and Memorandum in Support of Defendant/Movants' Motion to Transfer and

   - Centralize Related Actions for Consolidation or Coordination of Pretrial Proceedings Pursuant to

   28. U.S.C. § 1407 were all served on the parties in the following cases via Electric and First Class

   Mail, or as indicated below, on June 29, 2021.



                                        CLERKS OF COURT
                                      Served via First Class Mail
    Clerk of Court                                    Clerk of Court
    UNITED STATES DISTRICT COURT                      UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                      DISTRICT OF MARYLAND
    225 Cadman Plaza East                             SOUTHERN DIVISION
    Brooklyn, NY 11201                                6500 Cherrywood Lane
                                                      Greenbelt, MD 20770

    Clerk of Court
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF CALIFORNIA
    333 West Broadway, Suite 420
    San Diego, CA 9210 I
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 28 of 31 PageID #: 329


              Case Pending No. 44 Document 2-3 Filed 06/29/21 Page 2 of 5




                                            COUNSEL
                               Served via First Class Mail & E-mail
                   Viscardi v. Government Employees Insurance Company, et al.
                 Eastern District of New York Case No. 2:21-cv-02540-KAM-RLM
    Andrew W. Perich                            Christopher Stiner
    AHDOOT & WOLFSON, PC                        Robert Ahdoot
    201 King of Prussia Road                    Tina Wolfson
    Suite 650                                   AHDOOT & WOLFSON, PC
    Radnor, PA 19087                            2600 West Olive Avenue
    aferich@ahdootwolfson.com                   Suite 500
                                                Burbank, CA 91505
                                                cstiner@ahdootwolfson.com
                                                rahdoot@ahdootwolfson.com
                                                twolfson@ahdootwolfson.com

    Attorneys for Plaintiff                     Attorneys for Plaintiff
    Michael Viscardi,                           Michael Viscardi,
    individually and on behalfof all others     individually and on behalfof all others
    similarly situated                          similarly situated

    Gary S. Graifman
    Melissa Robin Emert
    KANTROWITZ, GOLDHAMER &
     GRAIFMAN, P.C.
    747 Chestnut Ridge Road
    Suite 200
    Chestnut Ridge, NY 10977
    ggraifman@kgglaw.com
    memert@kgglaw.com

    Attorneys for Interested Party
    Raquel Brody




                                                2
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 29 of 31 PageID #: 330


              Case Pending No. 44 Document 2-3 Filed 06/29/21 Page 3 of 5




                                             COUNSEL
                                Served via First Class Mail & E-mail
                               Brody v. Berkshire Hathaway, Inc., et al.
                  Eastern District ofNew York CaseNo. 1 :21-cv-02481-KAM-RML
    Gary S. Graifman
    Melissa Robin Emert
    KANTROWITZ, GOLDHAMER &
     GRAIFMAN, P.C.
    747 Chestnut Ridge Road
    Suite 200
    Chestnut Ridge,NY 10977
    ggraifman@kgglaw.com
    memert@kgglaw.com

    Attorneys for Plaintiff
    Raquel Brody



                                               COUNSEL
                                Served via First Class Mail & E-mail
                           Mirvis, et al., v. Berkshire Hathaway, Inc. et al.
                  Eastern District ofNew York CaseNo. 1:21-cv-02210-KAM-RLM
    Marc J. Held                                Gary S. Graifman
    Philip M. Hines                             Melissa Robin Emert
    HELD & HINES, LLP                           KANTROWITZ, GOLDHAMER &
    2004 Ralph Avenue                            GRAIFMAN, P.C.
    Brooklyn, NY 11234                          747 Chestnut Ridge Road
    marcheldesq@gmail.com                       Suite 200
    phines@heldhines.com                        Chestnut Ridge, NY I 0977
                                                ggraifman@kgglaw.com
                                                memert@kgglaw.com

    Attorneys for Plaintiffs                    Attorneys for Interested Party
    Alexander Mirvis, Betty Butler, and         Raquel Brody
    Lainie Froelich, individually and
    on behalf of others similarly situated




                                                 3
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 30 of 31 PageID #: 331


              Case Pending No. 44 Document 2-3 Filed 06/29/21 Page 4 of 5




                                              COUNSEL
                               Served via First Class Mail & E-mail
                      Vennerholm II, et al., v. GEICO Casualty Company, et al.
                  Southern District of California Case No. 3 :2 l -cv-00806-GPC-BLM
    Andrew D. Stolper                              Brian James Hanlin
    FRANK SIMS STOLPER LLP                         Franklin D. Azar
    19800 MacArthur Boulevard                      Michael D. Murphy, III
    Suite 855                                      FRANKLIN D. AZAR & ASSOCIATES, P.C.
    Irvine, CA 92612                               14426 East Evans Avenue
    astolper@lawfss.com                            Aurora, CO 80014
                                                   hanlinb@fdazar.com
                                                   azarf@fdazar.com
                                                   murphym@fdazar.com

    Attorneys for Plaintiffs                       Attorneys for Plaintiffs
    Mark Edward Vennerholm IL Reanna Ann           Mark Edward Vennerholm IL Reanna Ann
    Vennerholm, individually and on behalf of a    Vennerholm, individually and on behalfof a
    class similarly situated individuals           class similarly situated individuals


                                             COUNSEL
                              Served via First Class Mail & E-mail
                        Connelly, et al., v. Berkshire Hathaway, Inc., et al.
                        District of Maryland Case No. 8 :21-cv-0 1152-TDC
    Kristi Cahoon Kelly                             Karen Hanson Riebel
    KELLy Guzzo PLC                                 Kate M. Baxter-Kauf
    3925 Chain Bridge Road                         LOCKRIDGE   GRINDAL NAUEN PLLP
    Suite 202                                       I 00 Washington Avenue South
    Fairfax, VA 22030                               Suite 2200
    kkelly@kellyguzzo.com                          Minneapolis, MN 5540 I
                                                   khriebel@locklaw.com
                                                   kmbaxter-kauf@locklaw.com

    Attorneys for Plaintiffs                       Attorneys for Plaintiffs
    Ryan Connelly, Belen Perez,                    Ryan Connelly, Belen Perez,
    individually and on behalf of                  individually and on behalfof
    others similarly situated                      others similarly situated




                                                    4
Case 2:21-cv-02540-KAM-RLM Document 22 Filed 07/08/21 Page 31 of 31 PageID #: 332


            Case Pending No. 44 Document 2-3 Filed 06/29/21 Page 5 of 5




   Dated: June 29, 2021                  Respectfully submitted,
          Jacksonville, FL

                                         Isl John P. Marino
                                         John P. Marino
                                         Kristen Wenger
                                         Smith, Gambrel] & Russell, LLP
                                         50 N. Laura Street, Suite 2600
                                         Jacksonville, FL 32202
                                         (904) 598-6104 (telephone)
                                         (904) 598-6200 (facsimile)
                                         jmarino@sgrlaw.com
                                         kwenger@sgrlaw.com

                                         Shari Lewis
                                         Rivkin Radler LLP
                                         926 RXR Plaza
                                         Uniondale, New York 11550
                                         (516) 357-3000 (telephone)
                                         (516) 357-3333 (facsimile)
                                         shari.lewis@rivkin.com

                                         Attorneys for Government Employees
                                         Insurance Company, GEICO Indemnity
                                         Company, GEICO Casualty Company and
                                         GEICO General Insurance Company




                                           5
